DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the non-transitory computer readable media and system of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: device and processor.
In exemplary claim 8, limitations reciting the abstract idea are as follows:
	generating a message based on a request received from a user device; communicating, via an Open Database Connectivity driver, the message from a first server to a second server, wherein the first and second server use incompatible operating systems (as drafted, these limitations are processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user thinking about a message being communicated between two entities. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
	inserting, via the Open Database Connectivity driver, the message into an input Structured Query Language (SQL) table at the second server; executing code in response to the message being added to the input SQL table; generating results based on executing the code; inserting the results into an output SQL table at the second server; (as drafted, these limitations are processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user manually writing, using pen and paper, the message and writing additional information based on the message. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
	communicating, via the Open Database Connectivity driver, the results from the output SQL table at the second server to the first server; and communicating the results from the first server to the user device (as drafted, these limitations are processes that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the steps from practically being performed in the mind. These limitations, in the context of this claim, encompasses the user communicating or providing the additional information. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a device and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 42-50 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a device and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 42-50 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 8-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carvelli et al., Pub. No.: US 20200272544 A1, hereinafter Carvelli, in view of Kaijima et al., Pub. No.: US 20100017442 A1, hereinafter Kaijima.

As per claim 1, Carvelli discloses One more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, perform a method, the media comprising: 
generating a message at a first server (pars. 108 and 142 where the information server (i.e. first server) generates and sends a data communication/encoded data to MBPR (i.e. second server), based on a request from a user device (pars. 23, 108, web browser entries)); 
adding the message to a first table at a second server (par. 142, the MBPR (i.e. second server) stores the communicated data/extracted information in a relational database using SQL; additionally, and/or alternatively, par. 131 where all inputs are tracked at MBPR (i.e. adding the message)); 	
Carvelli does not explicitly disclose, however in the related field of endeavor of managing database systems, Kaijima discloses executing code in response to the message being added to the first table to generate results (Kaijima, pars. 50, 54, 56); 
adding results to a second table at the second server (Kaijima, pars. 50, 54, 56);
communicating the results from the second server to the first server (Carvelli par. 108; see also Kaijima as cited above); and 
communicating the results from the first server to the user device (Carvelli par. 108; see also Kaijima as cited above).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kaijima’s teaching would have allowed Carvelli’s method because “for the workflow management and traceability, there is a demand to generate a certain action in response to a status change in the database (insert, update, or delete), for example. For the workflow management use, for example, there is a demand to generate a new operation followed in response to the completion of one operation. For the traceability use, to keep up with the database state changing momentarily, there is a demand to display an alert in response to the registered event generation. There is another demand for a client GUI (Graphical User Interface) application, which is for displaying in response to a database status, to reflect a status change promptly” (Kaijima, par. 3).

As per claim 8, Carvelli discloses One more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, perform a method, the media comprising: 
generating a message based on a request received from a user device (pars. 23, 108, 142); 
communicating, […], the message from a first server to a second server, wherein the first and second server use incompatible operating systems (see pars. cited above including at least abstract, pars. 5, 21, 40-42, 59, 106, 131, 142); 	
inserting, […], the message into an input Structured Query Language (SQL) table at the second server (see mapping above including at least pars. 131, 142); 
Carvelli does not explicitly disclose, however in the related field of endeavor of managing database systems, Kaijima discloses: communicating/inserting …via an Open Database Connectivity driver… (Kaijima, pars. 34; see also, code in Carvelli, par. 142); executing code in response to the message being added to the input SQL table (Kaijima, pars. 50, 54, 56); generating results based on executing the code (Kaijima, pars. 50, 54, 56); inserting the results into an output SQL table at the second server (Kaijima, pars. 50, 54, 56); 
communicating, via the Open Database Connectivity driver, the results from the output SQL table at the second server to the first server (Carvelli par. 108, 142; and see Kaijima as cited above); and 
communicating the results from the first server to the user device (Carvelli par. 108; and see Kaijima as cited above).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kaijima’s teaching would have allowed Carvelli’s method because “for the workflow management and traceability, there is a demand to generate a certain action in response to a status change in the database (insert, update, or delete), for example. For the workflow management use, for example, there is a demand to generate a new operation followed in response to the completion of one operation. For the traceability use, to keep up with the database state changing momentarily, there is a demand to display an alert in response to the registered event generation. There is another demand for a client GUI (Graphical User Interface) application, which is for displaying in response to a database status, to reflect a status change promptly” (Kaijima, par. 3).

As per claim 16, Carvelli discloses A system comprising: 
a first server using a first operating system (pars. 5, 21, 40-42, 59, 107-108 and 142 where the information server (i.e. first server) has an OS). 
Carvelli does not explicitly disclose, however in the related field of endeavor of managing database systems, Kaijima discloses: and an Open Database Connectivity driver (Kaijima, pars. 34; see also, code in Carvelli, par. 142); 
a second server using a second operating system that is technologically incompatible with the first operating system, the second server having an input SQL table (see Carvelli as cited above for the MBPR (i.e. second server)) and an output table (Kaijima, pars. 50, 54, 56); and one or more processors (see Carvelli and Kaijima as cited above); 
wherein the system is configured to perform, for each of a plurality of messages, via the one or more processors: generate a message at the first server when a request is received by the first server from a user device (Carvelli pars. 23, 108, 142), insert the message into an input SQL table at the second server (see mapping above including at least Carvelli pars. 131, 142) using the Open Database Connectivity driver (Kaijima, pars. 34; see also, code in Carvelli, par. 142); 
execute code at the second server in response to the message being added to the input SQL table (Kaijima, pars. 50, 54, 56); 
generate results at the second server based on executing the code (Kaijima, pars. 50, 54, 56); 
insert the results into an output SQL table at the second server (Kaijima, pars. 50, 54, 56); 
communicate the results from the output SQL table at the second server to the first server using the Open Database Connectivity driver (Carvelli par. 108, 142; and see Kaijima as cited above); and 
communicate the results from the first server to the user device (Carvelli par. 108; and see Kaijima as cited above).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kaijima’s teaching would have allowed Carvelli’s method because “for the workflow management and traceability, there is a demand to generate a certain action in response to a status change in the database (insert, update, or delete), for example. For the workflow management use, for example, there is a demand to generate a new operation followed in response to the completion of one operation. For the traceability use, to keep up with the database state changing momentarily, there is a demand to display an alert in response to the registered event generation. There is another demand for a client GUI (Graphical User Interface) application, which is for displaying in response to a database status, to reflect a status change promptly” (Kaijima, par. 3).

As per claim 2, Carvelli in view of Kaijima discloses The media of claim 1, wherein the first table is an input table and the second table is an output table (see rejection of claim 1 and note that the tables in both Carvelli and Kaijima are tables as claimed).

As per claim 3, Carvelli in view of Kaijima discloses The media of claim 1, wherein the message includes an identifier of the code to be executed, a command for triggering execution of the code, and a unique identifier of the message (Carvelli pars. 106-108, 138-143 where the information server (i.e. first server) generates and sends a data communication/encoded data to MBPR (i.e. second server), the message identifying code for execution, a triggering command, and message identifier. See also, Kaijima as mapped in claim 1).

As per claim 4, Carvelli in view of Kaijima discloses the media of claim 1, further comprising communicating the message from the first server to the second server, wherein the first and second server use technologically incompatible operating systems (see rejection of claim 1 including at least Carvelli, pars. 5, 21, 40-42, 59, 107-108 and 142).

As per claim 5, Carvelli in view of Kaijima discloses the media of claim 4, wherein an Open Database Connectivity driver is used for communicating the message from the first server to the second server (Kaijima, pars. 34; see also, code in Carvelli, par. 142).

As per claim 6, Carvelli in view of Kaijima discloses the media of claim 1, further comprising communicating the results from the second server to the first server, wherein the first server and the second server utilize technologically incompatible operating systems (see rejection of claim 1 including at least Carvelli, pars. 5, 21, 40-42, 59, 107-108 and 142).

As per claim 7, Carvelli in view of Kaijima discloses the media of claim 6, wherein an Open Database Connectivity driver is used when communicating the results from the second server to the first server (Kaijima, pars. 34; see also, code in Carvelli, par. 142).

As per claim 9, Carvelli in view of Kaijima discloses The media of claim 8, wherein the message comprises the code and a command that triggers the second server to initiate execution of the code (see rejection of claim 3).

As per claim 10, Carvelli in view of Kaijima discloses The media of claim 9, wherein the code specifies whether to gather data at the second server, to manipulate data at the second server, or perform functions at the second server (Carvelli pars. 106-108, 138-143 where the information server (i.e. first server) generates and sends a data communication/encoded data to MBPR (i.e. second server), the message identifying code as claimed).

As per claim 17, Carvelli in view of Kaijima discloses The system of claim 16, the message is inserted into the input SQL table at the second server using the Open Database Connectivity driver and a SQL INSERT command (see rejections of claims 5 and 16).

As per claim 18, Carvelli in view of Kaijima discloses The system of claim 17, wherein the code to be executed is included in the message that is inserted into the input SQL table, and wherein the SQL INSERT statement further triggers the second server to execute the code (see rejection of claim 16).

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carvelli in view of Kaijima as applied above and further in view of Stackoverflow, Insert data in table after verifying username and password.

As per claim 11, Carvelli in view of Kaijima discloses the media of claim 8, wherein the message includes a unique key for the message (Kaijima, fig. 4, item 210e and table 220 include multiple examples of unique keys referred to by an insert command message) … a command to execute the code, and the code (see rejection of claim 3 as well as Kaijima as cited). The combination does not expressly disclose that the message includes a security password, however Stackoverflow in the related endeavor of database technology discloses an SQL insert command that includes a security password (see Stackoverflow, page 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Stackoverflow’s teaching would have allowed the combination to insert messages into tables upon confirming/verifying a corresponding password thereby resulting in increased security.

As per claim 12, Carvelli in view of Kaijima and Stackoverflow discloses The media of claim 11, further comprising confirming, by the second server, the security password of the message, wherein the message is inserted into the input SQL table at the second server subsequent to confirmation (see rejection of claim 11).

As per claim 13, Carvelli in view of Kaijima and Stackoverflow discloses The media of claim 12, wherein the unique key for the message is used when communicating the results from the first server to the user device (see rejection of claims 8 and 11).

As per claim 20, Carvelli in view of Kaijima discloses The system of claim 16. The combination does not expressly disclose, however Stackoverflow in the related endeavor of database technology discloses wherein the second server validates the message when the message includes a password recognized by the second server, and wherein the code is executed in response to the second server validating the message (see Stackoverflow, page 1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Stackoverflow’s teaching would have allowed the combination to insert messages into tables upon confirming/verifying a corresponding password thereby resulting in increased security.

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carvelli in view of Kaijima as applied above and further in view of Lusen, Pub. No.: US 20040128169 A1, hereinafter Lusen.
	
As per claim 14, Carvelli in view of Kaijima discloses The media of claim 8. The combination does not expressly disclose, however Lusen in the related endeavor of database technology discloses further comprising receiving the request from the user device for patient-specific information in a specified format (Lusen, pars. 21-22 and 90-93). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Lusen’s teaching would have allowed the combination “to have a central, software-driven mechanism that monitors and records the processed information automatically” to address the “need for a multiple organization data access monitoring and management system” and “increasing requirements for security, accountability, and productivity”  (Lusen, pars. 1-4).

As per claim 15, Carvelli in view of Kaijima and Lusen discloses The media of claim 14, further comprising transforming the results into the specified format, wherein the results correspond to the patient-specific information requested in the request (see rejection of claim 14).

As per claim 19, Carvelli in view of Kaijima discloses The system of claim 16. The combination does not expressly disclose, however Lusen in the related endeavor of database technology discloses wherein the results are inserted into the output SQL table as having an XML stream format (see rejection of claim 14).


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
8005854
Fig. 4
Inserting into proxy and shadow tables
20030074248
Pars. 189-210
Assimilating data from disparate databases into an enterprise database



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154